Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The present application is a continuation of parent application no. 16/843,458.
	Currently, claim 1 is pending.

Information Disclosure Statement (IDS)
Five information disclosure statements submitted on 06/25/2021 ("06-25-21 IDS"), 03/15/2022 ("03-15-22 IDS"), 04/20/2022 ("04-20-22 IDS"), 05/06/2022 ("05-06-22 IDS") and 08/30/2022 ("08-30-22 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 06-25-21 IDS, 03-15-22 IDS, 04-20-22 IDS, 05-06-22 IDS and 08-30-22 IDS are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROTECTION FILM HAVING BASE LAYER OVER ADHESIVE LAYER [[AND ELECTRONIC DEVICE INCLUDING THE SAME]]


Claim Objections
Claim 1 is objected to because of the following informalities:  
	In the independent claim 1, please consider deleting "..." Also, please consider replacing Inequality 1 with Inequality (1).
	 
Claim Interpretation
	There are many issues to resolve regarding the scope and certainty of the thickness z of the adhesive layer expressed in the Inequality 1. 
	First, the thickness z of the adhesive layer is intrinsically characterized but rather is extrinsically characterized by physical properties of the overlying film layer. The thickness z depends on the total thickness y of the film. Claim 1 fails to provide a range of thicknesses, so with y being boundless, z can take up any thickness. 
 	Second, the modulus x is temperature-dependent, infra, so without x being bounded within a range of values, the thickness z may be boundless as well.
	Third, the thickness z can be negative or at least have infinitesimal thickness when the total thickness y is 1, because ln(1) is zero. 
	As will be explained below in the 35 U.S.C. 112(a) and 112(b) rejections, because the thickness z renders claim 1 non-enabling and creates a zone of uncertainty, respectively. In the interest of advancing the examination of the instant application, z has been interpreted with specific embodiment disclosed in the Specification, which discloses that "In an exemplary embodiment, the thickness of the base layer 120 may be about 20 micrometers (um) or more. In an exemplary embodiment, the thickness of the base layer 120 may be about 25 µm to about 75 µm, for example. By having a thickness within the above range, the base layer 120 may fully protect the surface of the organic light emitting display device 20 without excessively increasing the total thickness of the protection film." (para [0039]).  Thus, the thickness z of the adhesive layer has been interpreted be about 20 micrometers to about 75 µm. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Independent claim 1 fails to comply with the written description requirement, because the Applicant did not have possession of the entire range of thickness z of the adhesive layer. 
	The first paragraph of 35 U.S.C. §112 contains a written description requirement that is separate and distinct form the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2019) (en banc). The purpose of the written description requirement is to "ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Id. at 1353-54 (citation omitted). This requirement "ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time." Id. 
	To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad, 598 F.3d at 1351. 
	The written description requirement does not demand any particular form of disclosure; however, "a description that merely renders the invention obvious does not satisfy the requirement." Ariad, 598 F.3d at 1352 (citations omitted). 
	Here, when a total thickness y of the film layer is at or near 1 micrometer, the value of z encompasses negative thickness or at best infinitesimal thickness as ln(1) equals 0. So, the product of (51.x + 57.4)*0 yields a range of value of z that is less than or equal a negative value of the product of -(14.7x + 140.5).
	
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claim 1 is non-enabling. because the Applicant has not enabled the entire scope of the claim. 
The facts of this case resonates with the facts of the Trs. of Boston University v. Everlight Elecs. Co. __ F.3d __, 2018 WL ___ (Fed. Cir. July 25, 2018).  In Trs. of Boston University v. Everlight Elecs. Co., the Federal Circuit ("Court") construed "a growth layer grown on a non-single crystalline buffer layer" of claim 19 as consisting of six different "permutations" of claim constructions that included an interpretation of "a monocrystalline growth layer formed directed on an amorphous buffer layer."  The Court held that although five of the six claim constructions of claim 19 were enabling, claim 19 as a whole is non-enabling, because the Appellant had failed to enable all six permutations including the "a monocrystalline growth layer formed directed on an amorphous buffer layer."
"Our precedents make clear that the specification must enable the full scope of the claimed invention. E.g., Sitrick, 516 F.3d at 999 ('The full scope of the claimed invention must be enabled.'); Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1378–79 (Fed. Cir. 2007) ('That full scope must be enabled . . . .'); AK Steel, 344 F.3d at 1244 (“[T]he applicant’s specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention.'); Genentech, 108 F.3d at 1365 (similar); see Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195–96 (Fed. Cir. 1999) ('The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement.')." Trs. of Boston University v. Everlight Elecs. Co. at p. 13.
There was "no dispute as to enablement of five out of six referenced permutations." Trs. of Boston University at p. 13. However, the Court held that claim 19 is non-enabling, because the Appellant's "specification fails to enable one of ordinary skill in the art to practice the full scope of the claimed invention." Id. at 13.  "In sum, Defendants showed that epitaxially growing a monocrystalline layer directly on an amorphous layer would have required undue experimentation—indeed, that it is impossible." Id. at 14. 
Here, like Trs. of Boston University v. Everlight Elecs. Co., the Applicant of the present application has created its own enablement problem with a thickness z of the adhesive layer that includes a negative thickness or at best infinitesimal thickness when a total thickness y of the film layer is at or near 1 micrometer. When ln(1) equals 0, the product of (51.x + 57.4)*0 yields a range of value of z that is less than or equal a negative value of the product of -(14.7x + 140.5). Like Trs. of Boston University v. Everlight Elecs. Co., the Applicant of the present application must successfully defend against an enablement challenge as to the claim's full scope.  





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite for two reasons:
	First, the metes and bounds of the modulus x of the base layer in the Inequality 1 are uncertain in light of the fact that the modulus is temperature dependent as evidenced by Lee (Pub. No. US 2017/0200915 A1 to Lee et al.), which discloses that "Typically, the storage modulus of an adhesive member decreases as a temperature increases (e.g., when going from a lower temperature to a higher temperature, and the smaller the storage modulus, the greater the sensitivity to the external environment (e.g., to the temperatures..." (para [0121]). Without providing a requisite notice of what the temperature range the modulus x has been subjected to and is measured at, the Applicant may have created a zone of uncertainty around the value of possible thicknesses for z by failing to inform those skilled in the art about the scope of the invention with reasonable certainty.  
	Second, it is unclear what is actually being claimed. Claim 1 recites a protection film for an electronic device. Yet, the body of claim recites that "an adhesive layer including a first surface disposed over an electronic device." Since the adhesive layer of the protection film is disposed over the electronic device, then the protection film includes the electronic device and thus cannot be said that the protection film is for an electronic device. 



A. Prior-art rejections based on Lee
Claim Rejections - 35 USC § 102/1031
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0200915 to Lee et al. ("Lee"), or in the alternative, rejected under 35 U.S.C. 103 as being obvious over Lee.


    PNG
    media_image2.png
    295
    414
    media_image2.png
    Greyscale


Regarding independent claim 1, Lee teaches a protection film WD, AD2, POL, AD1 (para [0049] - "Referring to FIGS. 1 and 2, a foldable display device 10 according to an embodiment of the present disclosure includes a display panel DP, a polarizing member POL provided on the display panel DP, a window WD provided on the polarizing member POL, a first adhesive member AD1 provided between the polarizing member POL, and a second adhesive member AD2 provided between the polarizing member POL and the window WD. The display panel DP...") for an electronic device DP, the protection film WD, AD2, POL, AD1 comprising:
an adhesive layer AD1 including a first surface (a surface of AD1 interfacing with DP) disposed over an electronic device DP; and
a film layer WD, AD2 and/or POL including a base layer WD, AD2 and/or POL disposed over a second surface (an opposing surface of AD1 that interfaces the polarizing member POL) of the adhesive layer AD1.
In light of the non-supporting, non-enabling and uncertain scope of the thickness z of the adhesive layer (see multiple 35 U.S.C. 112(a) and 112(b) rejections set forth in line item numbers 3, 4 and 5 of this Office action), a limitation of "wherein the thickness of the adhesive layer satisfies Inequality 1:
z ≤ (5.1x + 57.4)·ln(y) - (14.7x+140.5),                ...(1)
	where z is a thickness of the adhesive layer in terms of micrometers, x is a modulus of the base layer in terms of gigapascals, and y is a total thickness of the film layer in terms of micrometers" has been interpreted to mean that the thickness z of the adhesive layer is about 20 micrometers to about 75 micrometers (see Claim Interpretation Section above). 
	Lee teaches the thickness z of the adhesive layer AD1 is about 30 µm to about 70 µm (para [0136]) which falls squarely within the interpreted claimed range of 20 micrometers to about 75 micrometers. 
	Alternatively, Lee does not specifically disclose that the thickness z of the  satisfies Inequality 1. 
However, according to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Here, Lee teaches a general condition in which the thickness of the adhesive layer AD1 is about 25 micrometers to about 75 micrometers. Such range confers a benefit of being able to "withstand a force applied thereto when the bending area is unbent into the second mode, and when the thickness of the first adhesive member is at most about 100 microns, the display device may not be excessively thick."  (para [0136]). Said benefit resonates with what the Applicant's finding that "In all cases where the thickness of the adhesive layer 110 was about 25 µm, about 35 µm, about 50 µm, about 75 µm and about 100 µm, buckling did not occur." (p. 25, ln 17-18). 
Unless the Applicant can show that the claimed specific condition of the thickness z of the adhesive layer satisfying Inequality 1 produces unexpected results that are different in kind and not different in degree over said general condition as taught by Lee, claim 1 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation as Lee has demonstrated a reasonable expectation of success of conferring the benefit of providing the adhesive with a thickness between about 25 micrometers to about 75 micrometers. 

B. Prior-art rejections based on Jeong
Claim Rejections - 35 USC § 102/103
	Quotations of 35 U.S.C. 102(a)(1) and 103 have been provided above in this Office action. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2015/0207102 A1 to Jeong et al. ("Jeong") (cited in the 06-25-21 IDS), or in the alternative, rejected under 35 U.S.C. 103 as being obvious over Jeong. 


    PNG
    media_image3.png
    560
    378
    media_image3.png
    Greyscale


	Regarding independent claim 1, Jeong teaches a protection film for an electronic device 100 (para [0043] - "flexible display apparatus"; Fig. 2; para [0047] - "flexible display panel." Since optical film 300 may be a polarizer that allows the viewer to see an image of the display (para [0091]), the “foldable display” is considered to include the flexible display panel 100, adhesives 151, flexible touch screen panel, and optical film 300, such that the protection film layer 400 is adhered directly to the foldable display.) comprising:  
	an adhesive layer 351 (para [0097] - "The adhesive layer 351 may have a cross-sectional thickness of a few micrometers (µm), for example, about 30 µm to about 70 µm.") including first surface disposed over an electronic device 100; and
	a film layer 400 including a base layer 410 (para [0097] - "Referring to FIG. 6, the cover window 400 includes a window film 410 which is bonded to the optical film 300 by the adhesive layer 351...") disposed over a second surface of the adhesive layer 351.
In light of the non-supporting, non-enabling and uncertain scope of the thickness z of the adhesive layer (see multiple 35 U.S.C. 112(a) and 112(b) rejections set forth in line item numbers 3, 4 and 5 of this Office action), a limitation of "wherein the thickness of the adhesive layer satisfies Inequality 1:
z ≤ (5.1x + 57.4)·ln(y) - (14.7x+140.5),                ...(1)
	where z is a thickness of the adhesive layer in terms of micrometers, x is a modulus of the base layer in terms of gigapascals, and y is a total thickness of the film layer in terms of micrometers" has been interpreted to mean that the thickness z of the adhesive layer is about 20 micrometers to about 75 micrometers (see Claim Interpretation Section above). 
	Jeong teaches the thickness z of the adhesive layer 351 of about 30 µm to about 70 µm (para [0093] - "a few micrometers, e.g., 30 – 70 µm.") which falls squarely within the interpreted claimed range of 20 micrometers to about 75 micrometers. 
	Alternatively, Jeong does not specifically disclose that the thickness z of the  satisfies Inequality 1. 
However, according to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Here, Lee teaches a general condition in which the thickness of the adhesive layer 351 is about 30 micrometers to about 70 micrometers. Unless the Applicant can show that the claimed specific condition of the thickness z of the adhesive layer satisfying Inequality 1 produces unexpected results that are different in kind and not different in degree over said general condition as taught by Jeong, claim 1 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation as Jeong has demonstrated a reasonable expectation of success of conferring the benefit of providing the adhesive with a thickness between about 30 micrometers to about 70 micrometers. 

	Double Patenting - 35 USC § 101
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of co-pending application no. 16/843,458 (Parent '458 Application). This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
	Since claim 1 of the present application claims the same invention as that of claim 1 of the Parent '458 Application, a provisional statutory type (35 U.S.C. 101) double patenting rejection has been made. 

Double Patenting - Nonstatutory, obviousness-type 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the Grandparent Patent No. 10,665,816 B2 (“Grandparent '816 Patent”).  Although the conflicting claims are not identical, they are not patentably distinct from each other, because the scope of claim  of the Grandparent '816 Patent is narrower or substantially the same with that of claim 1 of the present application. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        20 October 2022	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.